Beck v. Central Freight                                             















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-033-CV

     MALCOLM BECK,
                                                                                              Appellant
     v.

     CENTRAL FREIGHT LINES, INC.,
                                                                                         Appellee

From the 74th Court
McLennan County, Texas
Trial Court # 94-166-3
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Malcolm Beck sued Central Freight Lines, Inc., for breach of his employment contract.  The
trial court signed a final summary judgment in favor of Central Freight on November 27, 1996. 
The transcript was timely filed in this court on January 22, 1997.  See Tex. R. App. P. 54(a). 
Although Beck's brief was due on February 21, 1997, no appellant's brief has been filed.  Id.
74(k).  Appellate Rule 74(l)(1) provides:
Civil Cases.  In civil cases, when the appellant has failed to file his brief in the time
prescribed, the appellate court may dismiss the appeal for want of prosecution, unless
reasonable explanation is shown for such failure and that appellee has not suffered
material injury thereby.  The court may, however, decline to dismiss the appeal,
whereupon it shall give such direction to the cause as it may deem proper.
Id. 74(l)(1).
      More than three weeks have passed since Beck's brief was due.  We notified him of this defect
by letter on February 26, 1997.  Id. 60(a)(2), 83.  Beck has not responded to our letter requesting
that he show grounds for continuing the appeal nor has he provided a reasonable explanation for
failing to file a brief.  Therefore, this appeal is dismissed for want of prosecution.  Id. 74(l)(1);
Resendez v. Schwartz, 08-96-123-CV, slip op. at 2 (Tex. App.—El Paso, January 9, 1997, no
writ).
                                                                               PER CURIAM

Before   Chief Justice Davis, 
            Justice Cummings, and
            Justice Vance
Dismissed for want of prosecution
Opinion delivered and filed March 12, 1997
Do not publish